DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. An acoustic cell retention device, comprising:
 a chamber; 
at least one ultrasonic transducer that includes a piezoelectric material coupled to one side of the chamber and configured to be excited to vibrate in a higher order of vibration to launch  an acoustic wave into the chamber; 
at least one reflector on an opposite side of the chamber from the at least one ultrasonic transducer in a direction that is transverse to gravity;
 a flow path, in the chamber between the at least one ultrasonic transducer and the at least one reflector, that is entirely vertical; 
the at least one ultrasonic transducer configured to be 
Please amend claim 11 lines 9-10 as follows: a flow path, in the chamber between the at least one ultrasonic transducer and the at least one reflector, that is entirely vertical; 
Please amend claim 20 lines 11-12 a flow path, in the chamber between the at least one ultrasonic transducer and the at least one reflector, that is entirely vertical; 

Allowable Subject Matter
Claims 1-20 are  allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest at least one ultrasonic transducer configured to be being excited to vibrate in a higher order mode of vibration to generate a multi-dimensional acoustic wave that is reflected the at least one reflector to generate a multi-dimensional acoustic standing wave across the vertical flow path, wherein the multi-dimensional acoustic standing wave is configured to retain cells and pass fluid in which the cells are entrained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774